Citation Nr: 0809150	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-06 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from January 1950 to September 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for a bilateral 
hearing loss disability with an initial disability rating of 
0 percent, and an effective date of May 27, 2003.  


FINDING OF FACT

Audiometric testing reveals Level III hearing acuity in the 
right ear and Level IV hearing acuity in the left ear.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 10 percent, but 
no more, for bilateral hearing loss are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321, 3.385, 4.85, Diagnostic Code (DC) 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of the evaluation to be assigned the now-service 
connected bilateral hearing loss disability is a "downstream" 
issue.  Hence, additional notification is not required.  See 
Hartman v. Nicholson, 19 Vet. App. 473 (2006) aff'd by 
Hartman v. Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection in a June 2003 letter.  The veteran had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran audiological 
examinations and opinions as to the nature and severity of 
his bilateral hearing loss disability.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for a bilateral hearing 
disability in October 2003, assigning a 0 percent rating with 
an effective date of May 27, 2003.  The veteran contends that 
he is entitled to a compensable rating for his bilateral 
hearing loss disability.  As explained below, the medical 
evidence supports his claim in part.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Given that the October 2003 rating decision 
represents the initial grant of service connection for 
bilateral hearing loss, however, the Board must considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2006).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Code 6100.

For the veteran to receive an evaluation for bilateral 
hearing loss higher than 0 percent the evidence must show 
that the hearing loss rises to the requisite level of 
severity as proscribed in 38 C.F.R. § 4.85, DC 6100, Table 
VII. 

An August 2003 VA audiological examination reported that the 
puretone thresholds, in decibels, were as follows:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
25
40
75
60
Left Ear:
30
60
60
60

The veteran's average puretone decibel loss was reported as 
50 decibels in the right ear and 53 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The veteran's claims file was not available to the examiner 
and the pertinent diagnosis was mild to moderately-severe 
sensorineural loss in both the right and left ears.

A February 2004 VA audiological treatment record notes that 
the puretone thresholds, in decibels, were as follows:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
30
40
50
60
Left Ear:
30
55
60
80

The veteran's puretone decibel loss average is 45 decibels in 
the right ear and 56 decibels in the left ear.  See 38 C.F.R. 
§ 4.85(d).  Speech audiometry revealed speech recognition 
ability of 80 percent in the right ear and of 80 percent in 
the left ear.  The pertinent diagnosis was mild to severe 
sensorineural hearing loss.  The clinician noted that hearing 
aides were to be ordered.




A November 2004 VA audiological examination reported that the 
puretone thresholds, in decibels, were as follows:  



1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
20
45
65
65
Left Ear:
40
55
65
60

The veteran's average puretone decibel loss was reported as 
49 decibels in the right ear and 55 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.  
The veteran's claims file was not available to the examiner 
and the pertinent diagnosis was bilateral sensorineural 
hearing loss.

A June 2005 VA audiological examination reported that the 
puretone thresholds, in decibels, were as follows:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
40
65
75
80
Left Ear:
40
70
65
70

The veteran's average puretone decibel loss was reported as 
65 decibels in the right ear and 61 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.  
The pertinent diagnosis was bilateral sensorineural hearing 
loss.

While the findings of the audiological examinations of record 
do vary, there appears to be no reason to favor any one 
examination.  When all of the findings of the hearing 
examinations of record, are applied to 38 C.F.R., §§ 4.85, 
4.86 Tables VI and VIa, they show hearing no worse than Level 
III in the right ear and Level IV in the left ear.  When 
these findings are applied to the criteria set out in 38 
C.F.R., § 4.85, Table VII, they yield a disability rating of 
10 percent, but no higher. 

The assignment of "staged ratings" has been considered, 
however because the medical evidence of record contains 
similar and consistent findings regarding the severity of the 
veteran's hearing loss, the Board finds that a 10 percent 
rating is warranted from May 27, 2003, and therefore no 
"staged rating" will be assigned.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

Also considered was referral of the case for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
but the Board finds no basis for further action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Likewise, the veteran does 
not have an exceptional pattern of hearing impairment as 
defined in 38 C.F.R. § 4.86.  


ORDER

An evaluation of 10 percent, but no higher for bilateral 
hearing loss is granted, effective May 27, 2003, subject to 
the laws and regulations governing the award of monetary 
benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


